I agree to the affirmance of this case as I think *Page 481 
the authorities sufficient under the holding in the Nash case,61 Tex. Crim. 259. As to the questions asked the witness Dwiggins, I think it was permissible to ask him if "he had not been turned out of the church on account of trouble with the McFarlin family," as showing ill-will, bias, etc., and the court did not err in overruling the objection to this question. But when the witness answered that it was not true, the State should not have been permitted to ask him if it was not a fact that he had been turned out of the church, unless they intended to connect up the matter with the McFarlin family. But, inasmuch as the defendant proved that he was church clerk to support his testimony, this latter question, and the answer thereto, under the record in this case, would not present reversible error, although in the opinion of the writer improper.
[Rehearing denied January 14, 1914. — Reporter.]